DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/27/2017 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
The Oath/Declaration submitted on 11/27/2017 is noted by the Examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The Prior arts made available do not teach or fairly suggest, alone or in combination, the specific limitation of a bulk crush test cell suitable for a universal testing machine, the cell having a base holder having a hollow internal bottom space, the hollow internal bottom space being defined by an inner wall, an internal base wall, an external base wall and an outer wall, an outer corpus of the base holder include a first longest radial dimension, a hollow upper sample holder having an inner upper sample holder wall and an outer upper sample holder wall, in independent claims 1 and 19 when combined with the limitations of the upper sample holder being provided to rest in the hollowed internal bottom space, an outer corpus of the upper sample holder includes a second longest radial dimension, a piston includes a piston top surface, a piston bottom surface, and a piston outer surface, the piston being insertable through the upper 
Hence the prior art of record fails to teach the invention as set forth in claims 1-20. The examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar systems.
Bois et al. (US 9,459,245) discloses the rigid mold 10 used in the first embodiment includes a wall 11 of the tubular type (which delimits a hollow body) as well as an upper base 13 and a lower base 12 at two ends of the wall 11. Preferably, the wall 11 has a main axis, the upper base 13 and the lower base 12 being located at the respective ends of this axis. According to the preferred alternative which is illustrated, the wall 11 is of cylindrical geometry, and the main axis corresponds to the axis of the cylinder.
Go Bonean et al. (US 2013/0340505) discloses a multi-function testing apparatus contains a test cell, a piston positioned within the test cell and an adjustable piston depth-setting rod. The testing apparatus may be used to assess carbon dioxide resistance and hydraulic bonding strength of a set cement as well as to evaluate the self-healing capabilities of a set cement. Testing on the set cement may be conducted at simulated downhole conditions.
Conway et al. (US 2008/0060444) discloses apparatus and method are provided for loading a cell for testing crush-resistance of a proppant or other granular material. The apparatus includes a rod valve and one or two screens selected to allow proppant to pluviate into the cell. Stress may be applied to the cell and the amount of proppant crushed by the stress may be measured. Measurements may be repeated to produce mean and variance values. Screen sizes may be varied to select sizes to minimize variance of measurements
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N HOPKINS whose telephone number is (571)270-7042. The examiner can normally be reached M & F 9-5 and T-TH, 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855